                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 SE PROPERTY HOLDINGS, LLC,                        :

        Plaintiff.                                 :

 vs.                                               :   Civil Action No. 1:17-cv-00413-TFM-B

 RUSSELL G. JUDKINS, et al.,                       :

        Defendants.                                :

                                              ORDER

       Pending before the Court is the parties’ Joint Motion for Entry of Findings of Fact and

Conclusions of Law and for Indicative Ruling that Court Would Grant Motion if the Court of

Appeals Remands Case for that Purpose (“Joint Motion for Entry of Findings of Fact and

Conclusions of Law”). Doc. 77, filed Dec. 31, 2018. The parties jointly move the court to enter

findings of fact and conclusions of law in this matter and enter an order, pursuant to Fed. R. Civ.

P. 62.1(a)(3), that states the Court would grant their instant motion if the Court of Appeals for the

Eleventh Circuit remands this matter for this court to enter findings of fact and conclusions of law.

Doc. 77, ¶¶ 7. On January 11, 2019, the Court entered its findings of fact and conclusions of law

(Doc. 79) without ruling on the parties’ Joint Motion for Entry of Findings of Fact and Conclusions

of Law; however, Judgment was entered on November 5, 2018 (Doc. 64), and a Notice of Appeal

was filed on December 5, 2018 (Doc. 70). The Eleventh Circuit construed this Court’s findings

of facts and conclusions of law as an indicative ruling that this Court would grant the parties’ Joint

Motion for Entry of Findings of Fact and Conclusions of Law and remanded this matter, pursuant

to Fed. R. App. P. 12.1, for this Court to address the motion. Doc. 87, at 2.

       Accordingly, the parties’ Joint Motion for Entry of Findings of Fact and Conclusions of

Law is hereby GRANTED as to their request for this Court to enter findings of fact and
                                             Page 1 of 2
conclusions of law and MOOT as to their request for an indicative ruling pursuant to Fed. R. Civ.

P. 62.1(a)(3). The Court’s findings of fact and conclusions of law (Doc. 79) are ENTERED,

pursuant to Fed. R. Civ. P. 52, in this matter.

       DONE and ORDERED this 9th day of May 2019.

                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
